 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENNIS DAVIS,                                       No. 2:17-cv-0544 JAM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    B. JOHNSON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 13, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Defendants have filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed March 13, 2019, are adopted in full;
 3           2. Defendants’ motion for summary judgment (ECF No. 37) is granted as to defendants
 4   Johnson, Graves, LaPastora and Ingram acting in their individual capacities and all defendants
 5   acting in their official capacities; and
 6           3. Denied as to plaintiff’s claim arising under the Eighth Amendment against defendant
 7   Gallegos acting in his individual capacity.
 8
     DATED: June 19, 2019
 9
                                                   /s/ John A. Mendez____________             _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
